Case 1:20-cv-11222-MPK Document1 Filed 06/25/20 Page 1 of 16

UNITED STATES DISTRICT COURT
District of Massachusetts

 

 

 

)
TWO DIAMOND CAPITAL CORP. )
Plaintiff )
)
v. ) Civil Action Case No.:
)
ALUMINUM ALLOYS MFG, LLC fi/k/a )
ALUMINUM ALLOYS, LLC and )
CREED WHITE, INDIVIDUALLY, )
Defendants )
)
VERIFIED COMPLAINT
INTRODUCTION

1, This is an action brought by the Plaintiff, Two Diamond Capital Corp (hereinafter
referred to as "Two Diamond" or the "Plaintiff"), against the Defendant, Aluminum Alloys
MFG, LLC f/k/a Aluminum Alloys, LLC (hereinafter referred to as "AA" or the "Defendant"),
for claims arising out of the Defendants' Breach of Contract, Unjust Enrichment, Breach of Im-
plied Covenant of Good Faith and Fair Dealing, and Violation of M.G.L. c. 93A, and against the
Defendant, Creed White, individually (hereinafter referred to as "White"), to enforce a personal
guaranty, which caused the Plaintiff to suffer damages. The Plaintiff and Defendant, AA, freely
entered into a Promissory Note and Security Agreement wherein the Plaintiff was to loan a cer-
tain sum of money to AA, which sum was increased by way of several amendments thereto, and
AA agreed to repay said amounts loaned. White, in consideration of the issuance of the Note
and Security Agreement, executed a personal guaranty therefor (hereinafter, collectively referred
to as the "Loan Documents"). Per the terms of the agreed-upon and signed Note and Security
Agreement, the Plaintiff has fulfilled its obligations and conditions under the contract and AA

has failed and/or refused to pay the amounts due under the contract. As a result, Plaintiff has
Case 1:20-cv-11222-MPK Document1 Filed 06/25/20 Page 2 of 16

suffered damages to its detriment and the Defendants are liable for all damages
resulting from said breach, including the sum of money now due, and all attorney fees, costs and
interest pursuant to the Loan Documents.
JURISDICTION AND VENUE
2. This Court has subject matter jurisdiction of this action pursuant to 28 U.S.C
§1332(a) because there is complete diversity of citizenship among the parties and because the

amount in controversy exceeds $75,000.00, excluding costs.

3. Jurisdiction is also conferred on this Court pursuant to the terms of the Loan
Documents.
4, Defendants are each subject to personal jurisdiction in this district because they

entered into contracts at issue with the parties operating in Massachusetts and caused injury to
Plaintiff in Massachusetts through conduct, actions, and communications that took place, in
substantial part, in Massachusetts.

5. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a substantial
part of the events or omissions giving rise to the claims asserted herein occurred in this district.

PARTIES

6. Plaintiff, Two Diamond Capital Corp., is a duly organized and existing
corporation organized under the laws of the Commonwealth of Massachusetts with its principal
office located at 28 Riverside Drive, Suite 240, Pembroke, Massachusetts 02359.

7. Defendant, Aluminum Alloys MFG, LLC, formerly known as Aluminum Alloys,
LLC,! is a duly organized and existing Limited Liability Company organized under the laws of

the State of Maryland with its principal office located at 9 Brook Valley Court, Freeland,

 

* Aluminum Alloys, LLC changed its name with the Office of the Secretary of State for the State of Maryland on
January 18, 2018. One of t he suspected names believed to be used is American Aluminum Alloys, LLC.
2
Case 1:20-cv-11222-MPK Document1 Filed 06/25/20 Page 3 of 16

Maryland 21053. Aluminum Alloys MFG, LLC also has a business location at 150 Orchard
Street, Dallastown, Pennsylvania 173 13.

8. Defendant, Creed White is an individual, and the current managing

member/president of AA, whose address is 9 Brook Valley Court, Freeland, Maryland 21053.
FACTS

9. On January 11, 2018, AA executed a Demand Promissory Note in the amount of
Five Hundred Thousand Dollars ($500,000.00) (the "Note") and a Loan and Security Agreement
("Agreement"), securing said Note, with Two Diamond See Exhibit A attached hereto.

10. Pursuant to the terms of the Agreement, and more specifically Article 1 - Section
1.06, AA granted a security interest in all of its right, title, and interest, in and to, all of its assets,
including, but not limited to machinery and equipment, accounts receivables and inventory, as
security for the Note (the "Collateral").

11. On January 9, 2018, Two Diamond executed and filed a UCC-1, filing No.
180109-1303001, as security on all assets of AA, with the Office of the Secretary of State for the
State of Maryland ("UCC"). See Exhibit B attached hereto.

12. On January 11, 2018, White executed an Unconditional Personal Guaranty (the
"Guaranty"), thereby personally guarantying payment and performance of the Note and
Agreement, and any funds advanced thereunder. See Exhibit C attached hereto.

[3 Thereafter, AA executed five separate amendments to the Loan Documents dated
March 21, 2018, June 11, 2018, July 5, 2018, August 7, 2019, and August 8, 2019.

14. The First Amendment, dated March 21, 2018, increased the amount due under the

Loan Documents to Seven Hundred and Fifty Thousand Dollars ($750,000.00). See First

 

* Defendant, Aluminum Alloys MFG, LLC, has had a number of different addresses on various documents. This is

the latest per their website.
3
Case 1:20-cv-11222-MPK Document1 Filed 06/25/20 Page 4 of 16

Amended and Restated Demand Secured Promissory Note and First Amendment to Loan and
Security Agreement attached hereto as Exhibit D.

15, The Second Amendment, dated June 11, 2018, increased the amount due under
the Loan Documents to One Million Two Hundred Thousand Dollars ($1,200,000.00). See
Second Amended and Restated Demand Secured Promissory Note and Second Amendment to
Loan and Security Agreement attached hereto as Exhibit E.

16. The Third Amendment, dated July 5, 2018, increased the amount due under the
Loan Documents to One Million Five Hundred Thousand Dollars ($1,500,000.00). See Third
Amended and Restated Demand Secured Promissory Note and Third Amendment to Loan and
Security Agreement attached hereto as Exhibit F.

17. The Fourth Amendment to the Loan and Security Agreement, dated August 7,
2019, reduced the Prime Rate Increment, Monthly Management Fee, Facility Fee, but increased
the Termination Fee.

18. | The Fourth Amended and Restated Demand Secured Promissory Note and Fifth
Amendment to the Loan and Security Agreement, dated August 8, 2019, increased the amount
due under the Loan Documents to One Million Six Hundred Thousand Dollars ($1,600,000.00).
See Fourth Amended and Restated Demand Secured Promissory Note and Fifth Amendment to
Loan and Security Agreement attached hereto as Exhibit G.

19. As of June 8, 2020, pursuant to the terms of the Loan Documents, AA is indebted
to Two Diamond in the amount of One Million Three Hundred Seventy Two Thousand Eight
Hundred Ninety-Four and 90/100 Dollars ($1,372,894.90). This amount is comprised of a loan
balance in the amount of One Million Three Hundred Fifty-Seven Thousand Six Hundred Fifty-

Seven and 24/100 Dollars ($1,357,657.24), interest in the amount of Seven Thousand Nine
Case 1:20-cv-11222-MPK Document1 Filed 06/25/20 Page 5 of 16

Hundred Seventy-Eight and 83/100 Dollars ($7,977.83), CMF in the amount of Four Thousand
One Hundred Thirty-Four and 83/100 Dollars($4,134.83), UCC Termination fees in the amount
of One Hundred and 00/100 Dollars ($100.00), and continuing legal fees currently amounting to
Three Thousand and 00/100 Dollars ($3,000.00).

20. On a number of occasions subsequent to the execution of the Loan Documents,
various UCC filings were recorded at the Offices of the Secretaries of State in both Pennsylvania
and Maryland wherein AA pledged its assets (the Collateral of Two Diamond) as security for
debt other than the Plaintiff's. See Exhibit H attached hereto. Two Diamond was unaware of
these creditors and the transactions or bases leading to these UCC filings and, from their
appearance, AA is in violation of Article 6 of the Agreement.

21. Based on information and belief and aged receivables on hand at the time of this
Complaint, it appears that at least three of AA's account debtors® have reduced their balances due
to AA, which is indicative that either payments were made or write-offs occurred totaling
$433,000.00. If payments were the cause of the reduction, none were made to Two Diamond as
required pursuant to the Loan Documents.

22. Pursuant to the Agreement, account debtors of AA are to make payments directly
to Two Diamond via a lockbox via arrangement. Upon information and belief and aged receiva-
bles on hand at the time of this Complaint, and without conducting an audit, the Plaintiff believes
that the lack of payments from AA customers being made to the lockbox of the Plaintiff, as re-
quired by the Agreement, is due to those payments being made directly to AA in violation of Ar-
ticles 1 and 3 of the Agreement, and more specifically Sections 1.11 and 1.13 of Article 1, Sec-

tions 3.01 and 3.02 of Article 3, and without explanation, notice, or authorization from Two

 

3 "account Debtors" as used herein are those clients/customers of AA who, by agreement pursuant to the Loan
Documents, are to make payment to a specified lockbox, which payments then go directly to Two Diamond.

5
Case 1:20-cv-11222-MPK Document1 Filed 06/25/20 Page 6 of 16

Diamond. AA was notified of and several requests were made for updated accounts receivable
aging reports. Two Diamond, pursuant to the Agreement, sent correspondence to AA's custom-
ers requesting confirmation of their indebtedness to AA and restated their requirement to make
payment for goods directly to the lockbox as required by the Agreement.

23. On March 9, 2020, as a result of AA's default/breach of the Agreement and AA's
failure to perform its obligations under the Agreement as required, Two Diamond sent a demand
to AA demanding payment in full of all obligations no later than the close of business on March
16, 2020. See Exhibit I attached hereto. AA neglected, failed, and/or refused to make payment
as demanded.

24. Thereafter, Two Diamond, with assistance of counsel, discussed the situation with
AA and possible remedies. One such remedy was for the Plaintiff to agree to a reduced amount
as satisfaction in full of all of the Defendant's indebtedness to the Plaintiff, such amount to be
satisfied through refinancing by the Defendant. Multiple discussions have taken place, but the
parties failed to reach an agreement.

25. | Two Diamond has performed all of its obligations under the Agreement.

COUNT I
-Breach of Contract-
Loan Documents
(Two Diamond Capital Corp. v. Aluminum Alloys MFG, LLC f/k/a Aluminum Alloys, LLC)

26. The Plaintiff restates the allegations set forth in paragraphs 1 through 25 of this
Verified Complaint as if fully set forth herein.

27. AA entered into certain contracts, namely the Loan Documents and the
Amendments thereto with Two Diamond Corp.

28. AA is obligated to pay the indebtedness under the Loan Documents.
Case 1:20-cv-11222-MPK Document1 Filed 06/25/20 Page 7 of 16

29. All of the obligations under the Loan Documents are now immediately due and
payable. AA's failure to satisfy the obligations under the Loan Documents constitutes a breach
of the Loan Documents.

30. AA is therefore indebted to the Plaintiff for the total amount of the balance due
under the Note and attorney's fees, plus any and all accrued interest and costs.

31. | AA breached the terms of the Agreement by failing to pay the balance owed
pursuant to the Loan Documents after demand was made.

32. AA further breached the terms of the Agreement by selling, transferring,
conveying or otherwise divesting themselves of assets which were secured by the Agreement as
security for the Note owed to Two Diamond.

33. AA further breached the terms of the Agreement by receiving payments directly
from its customers, bypassing the lockbox, which is in violation of the Agreement.

34. The Defendants further breached the terms of the Agreement by failing and
refusing to provide Two Diamond with information demanded relative to its account debtors
and/or accounts receivable lists to which Two Diamond is entitled as required by the Agreement.
Two Diamond had to contact AA's customers on its own to verify balances owed to AA and
restate the customer's requirement to make payments to the lockbox.

35. Pursuant to Article 9, Section 9.02 of the Agreement, the Plaintiff is entitled to
recover from AA such additional sums, including attorney's fees and costs both before and after
this Complaint is filed, incurred by Two Diamond in the enforcement of AA's obligations and
protections of Two Diamond's interests and rights under the Loan Documents, inclusive of any
and all amendments thereto. As a result of the foregoing breach, Plaintiff has been required to,

and has, retained the services of legal counsel to represent it in connection with this matter. The
Case 1:20-cv-11222-MPK Document1 Filed 06/25/20 Page 8 of 16

exact amount of attorney fees to be incurred by Plaintiff is presently unknown to Plaintiff, who
will seek leave to amend this Complaint after that sum has been ascertained.

36. When Plaintiff sent the Demand to the AA to collect final payment, AA, without
merit, refused to pay the amount owed in clear breach of the Loan Documents.

37. Despite Plaintiff's attempt to collect the money owed by AA, AA has refused to
honor the contract forcing Plaintiff to initiate these efforts in litigation.

38.  Asaresult of the actions of AA, the Plaintiff has suffered and continues to suffer

significant harm and damages.
COUNT II
-Unjust Enrichment-
(Two Diamond Capital Corp. v. Aluminum Alloys MFG, LLC j/k/a Aluminum Alloys, LLC)

39. The Plaintiff restates the allegations set forth in paragraphs 1 through 38 of this
Verified Complaint as if fully set forth herein.

40. AA received the benefit of loan proceeds advanced in good faith pursuant to the
Agreement.

41. AA is, and was, aware of the terms of the Agreement which required AA to
preserve its assets, which were pledged as security for the Note.

42. AA breached the terms of the Agreement by encumbering, transferring,
conveying or otherwise divesting themselves of assets which were secured by the Agreement as
security for the Note owed to Two Diamond and the monies advanced, thereby receiving the
benefit of the assets to the Plaintiff's detriment.

43. AA breached the terms of the Agreement by receiving direct payments from ac-
count debtors, instead of allowing such payments to go through the lockbox in violation of the

Agreement and depriving Two Diamond monies owed, thereby receiving the benefit of such di-

rected payments to the Plaintiff's detriment.
Case 1:20-cv-11222-MPK Document1 Filed 06/25/20 Page 9 of 16

44. Assuch, AA have been unjustly enriched to the detriment of the Plaintiff.
45, As a result of the actions of AA, the Plaintiff has suffered and continues to suffer

significant harm and damages.
COUNT III
-Breach of Covenant of Good Faith and Fair Dealing-
(Two Diamond Capital Corp. v. Aluminum Alloys MFG, LLC f/k/a Aluminum Alloys, LLC)

46. The Plaintiff restates the allegations set forth in paragraphs 1 through 45 of this
Verified Complaint as if fully set forth herein.

47. The Plaintiff and AA each freely entered into the Loan Documents referred to in
this Complaint wherein it was expressed that Plaintiff was to loan funds to AA and AA was to
repay said amounts loaned pursuant to the terms of the Note and Agreement, and White was to
guaranty said repayment by AA.

48. Per the terms of the Loan Documents referred to herein, AA breached the Note
and Agreement by failing and/or refusing to make payment due per the Demand by the Plaintiff
and by encumbering the collateral securing the Note without authorization from the Plaintiff as
required by the Loan Documents. The Plaintiff has issued and AA has received a Demand as
outlined in the above paragraphs totaling One Million Three Hundred Seventy Two Thousand
Eight Hundred Ninety-Four and 90/100 Dollars ($1,372,894.90), the balance due. AA has
neglected, failed, and/or refused to pay the balance due.

49. It is clearly delineated in each of the Loan Documents that payment is due upon
Demand.

50. | AA has made no complaints regarding the Plaintiff's obligations being met under
the Loan Documents.

51. | AA made request for, received, and acknowledged the funds from the Plaintiff as

provided in the Note and Security Agreement for Defendant's use and benefit.

9
Case 1:20-cv-11222-MPK Document 1 Filed 06/25/20 Page 10 of 16

52. AAhas taken multiple actions in violation of the Security Agreement, and, as
such, breached the Agreement.

53. AA intentionally and willfully breached its obligation by not making full payment
to the Plaintiff as required and demanded under and pursuant to the Loan Documents.

54. AA’ intentional departure from the terms and provisions of the Loan Documents
is/was a willful default and breach of the contractual agreements between the parties.

55. To date, AA has failed and/or refused to pay the balance due in the amount of
One Million Three Hundred Seventy Two Thousand Eight Hundred Ninety-Four and 90/100
Dollars ($1,372,894.90), despite Plaintiff's demand for repayment.

56. Throughout Plaintiffs performance, AA was fully aware that Plaintiff was
performing with the expectation of repayment.

57. | AAhas fully benefited from Plaintiff's loans without complying with the terms of
the contractual agreements.

58. AA breached the contractual agreements by not making payment in the amount of
One Million Three Hundred Seventy Two Thousand Eight Hundred Ninety-Four and 90/100
Dollars ($1,372,894.90), despite Plaintiff's full performance of the contractual agreement.

59. AA’ breach was material.

60. The Plaintiff has suffered, to its detriment, from AA’ breach of good faith and fair
dealing as Plaintiff relied upon the terms of the contractual agreements in its performance.

61. As aresult of the actions of AA, the Plaintiff has suffered and continues to suffer

significant harm and damages.

10
Case 1:20-cv-11222-MPK Document 1 Filed 06/25/20 Page 11 of 16

COUNT IV
-Enforcement Against Personal Guarantor-
(Two Diamond Capital Corp. v. Creed White)

62. The Plaintiff restates the allegations set forth in paragraphs 1 through 61 of this
Verified Complaint as if fully set forth herein.

63. On January 11, 2018, White executed an Unconditional Personal Guaranty (the
"Guaranty"), thereby personally guarantying payment and performance of the Note and
Agreement, and any funds advanced thereunder.

64. The obligations of AA to Two Diamond are guaranteed by White pursuant to the
Guaranty. White provided his unlimited and unconditional guaranty of the obligations of AA to
Two Diamond. |

65. The failure by White to ensure that AA timely made required payments under the
Guaranty constitutes a breach of the Guaranty. As a direct and proximate result of the breach by
AA and White, Two Diamond is entitled to recover damages under said Guaranty.

COUNT V
-Foreclosure on Collateral-
(Iwo Diamond Capital Corp. v. Aluminum Alloys MFG, LLC f/k/a Aluminum Alloys, LLC)

66. The Plaintiff restates the allegations set forth in paragraphs 1 through 65 of this
Verified Complaint as if fully set forth herein.

67. As aresult of AA's defaults under the Note and the Agreement, Two Diamond is
entitled to take immediate possession of the Collateral in the possession of AA or any of its
agents.

68. Asaresult of AA's defaults under the Note and Agreement, Two Diamond is enti-
tled to judgment foreclosing its interest in the Collateral by directing the sale of the Collateral
with the proceeds of the sale to be applied to AA's obligations to Two Diamond as provided in

the Loan Documents and applicable law.

11
Case 1:20-cv-11222-MPK Document 1 Filed 06/25/20 Page 12 of 16

69. The interest of AA and persons claiming by, through, or under it, in the Collateral

is junior to the interest of Two Diamond.
COUNT VI
-Violation of M.G.L. c. 93A, § 11-
(Two Diamond Capital Corp. v. Aluminum Alloys MFG, LLC f/k/a Aluminum Alloys, LLC)

70. The Plaintiff restates the allegations set forth in paragraphs 1 through 69 of this
Verified Complaint as if fully set forth herein.

71. During all relevant times to this action, Plaintiff's and AA's interaction was
commercial in nature. Plaintiff loaned funds to AA and AA was to repay said amounts loaned
pursuant to the terms of the Note and Agreement.

72. Plaintiff fully performed all of its obligations to the benefit of AA.

73. AAhas failed and/or willfully refused to make payments as required by the Loan
Documents and may have directed AA's account debtors to deviate from making the required
payments directly to Two Diamond via the lockbox.

74, Based on information and belief and aged receivables on hand at the time of this
Complaint, it appears that at least three of AA's account debtors have reduced their balances,
which is indicative that either payments were made or write-offs occurred totaling $433,000.00.
If payments were the cause of the reduction, none were made to Two Diamond as required pur-
suant to the Loan Documents and write-offs occurred without the consent or authorization from
Two Diamond.

75. Pursuant to the Agreement, customers of AA are to make payments directly to
Two Diamond via a lockbox. Upon information and belief, and without independent investiga-
tion/audit, the Plaintiff believes that the lack of payments from AA customers being made to the
lockbox of the Plaintiff, as required by the Agreement, is due to those payments being made di-

rectly to AA in violation of Articles 1 and 3 of the Agreement, and more specifically Sections

12
Case 1:20-cv-11222-MPK Document 1 Filed 06/25/20 Page 13 of 16

1.11 and 1.13 of Article 1, Sections 3.01 and 3.02 of Article 3, and without explanation, notice,
or authorization from Two Diamond. AA was notified of and several requests were made for
updated accounts receivable aging reports. Two Diamond, pursuant to the Agreement, sent cor-
respondence to AA's customers requesting confirmation of their indebtedness to AA and restated
their requirement to make payment for goods directly to the lockbox as required by the Agree-
ment.

76. AA's deviation and redirection is an unfair method of competition and/or an
unfair or deceptive act or practice declared unlawful by M.G.L. c. 93A and 15 U.S. Code § 45.

77. M.G.L. c. 93A, § 11 provides a cause of action to a business that suffers loss of
money or property due to another business’s unfair or deceptive trade acts and practices. By its
refusal to make payment and its possible redirection of payments, AA's actions are unfair,
immoral, unethical, and unscrupulous.

78. The Massachusetts Supreme Judicial Court has provided some guidance, holding
that in a case involving two businesses, a practice is unfair if it is “within . . . the penumbra of
some common-law, statutory, or other established concept of unfairness; . . . is immoral,
unethical, oppressive, or unscrupulous; [and] . . . causes substantial injury to [another business].”
Linkage Corp. v. Trustees of Boston University, 425 Mass. 1, 27 (1997).

79, As aresult of AA’ actions, the Plaintiff has suffered financially in lost funds, lost
use of funds, and lost interest.

80. Asaresult of AA’ actions, the Plaintiff has been forced to file the instant lawsuit,

further being damaged in the form of attorneys’ fees and related costs.

PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY OF ALL CLAIMS SO TRIABLE.

13
Case 1:20-cv-11222-MPK Document 1 Filed 06/25/20 Page 14 of 16

WHEREFORE, the Plaintiff prays for relief as follows:

1, That Two Diamond have judgment against AA for the sum of the unpaid principal
balance and accrued interest under the Note in the amount of One Million Three Hundred
Seventy Two Thousand Eight Hundred Ninety-Four and 90/100 Dollars ($1,372,894.90), plus
interest on the balance due, together with fees and costs, in accordance with the terms of the
Loan and Security Agreement, until the date a judgment is entered.

2, That Two Diamond have judgment against AA for the full amount of Two
Diamond's attorney fees and costs incurred in Two Diamond's lending relationship and collection
efforts with AA including, but not limited to the fees and costs incurred by Two Diamond in this
case.

3. That Two Diamond have judgment against Creed White (the "Guarantor") for the
sum of the unpaid principal and accrued interest under the Note in the amount of One Million
Three Hundred Seventy Two Thousand Eight Hundred Ninety-Four and 90/100 Dollars
($1,372,894.90), plus interest on the balance due in accordance with the terms of the Loan and
Security Agreement, until the date a judgment is entered.

4, That interest be awarded on the entire judgment at the maximum legal rate from
the date of judgment until paid.

3. That Two Diamond be awarded immediate possession of the Collateral.

6. That the:

a) interest of Two Diamond in the Collateral be declared a valid first lien on the
Collateral;

b) interest of Two Diamond in such Collateral be foreclosed and sold at one or
more foreclosure sales in the manner provided by law; and

c) proceeds of the foreclosure sales be applied to the obligations of AA under the

Note, together with any additional amounts that Two Diamond has incurred or may advance
under the terms of the Loan Documents, together with interest thereon from the date of payment,

14
Case 1:20-cv-11222-MPK Document 1 Filed 06/25/20 Page 15 of 16

7. That, by such foreclosure sales, the interest of all Defendants and persons
claiming by, through, or under them subsequent to the execution of the Loan Documents, be
adjudged subordinate to Two Diamond's interest and be forever foreclosed except only for the
statutory right of redemption;

8. That Two Diamond be permitted to be a bidder for and purchaser of the
Collateral, or any part thereof, and that the successful purchaser(s) at the foreclosure sales be
permitted to take immediate possession of the Collateral purchased;

2. That, if any deficiency remains after application of the proceeds from any sale of
the Collateral, execution be issued for the deficiency against AA and the Guarantor, and against
any of their property not exempt from execution limited to the amounts of judgments against
them;

10. That Two Diamond have judgment against AA for the sum of One Million Three
Hundred Seventy Two Thousand Eight Hundred Ninety-Four and 90/100 Dollars
($1,372,894.90), plus interest on the balance due, together with attorney's fees and costs,
pursuant to violation of M.G.L. c. 93A, § 11;

11. That any judgment awarded Two Diamond be doubled or tripled pursuant to
M.G.L. c. 93A, as AA's actions were willful and knowing; and

Le, For any other and further relief that the court deems just and equitable.

Dated: June, 2020 TWO DIAMOND CAPITAL CORP.,
Plaintiff,
By its Counsel

oe

Steven J. Marullo, Esq. (BBO No. 323040)
Richard A. Mestone, Esq. (BBO No. 642789)
435 Newbury Street, Ste. 217
Danvers, MA 01923
Tel: (617) 723-1111
email: symlaw@verizon.net

15
Case 1:20-cv-11222-MPK Document 1 Filed 06/25/20 Page 16 of 16

VERIFICATION

The facts related to this claim and set out in this Verified Complaint are of my own
personal knowledge, or if they are based upon information and belief. ] believe them to be true.
The documents attached as Exhibits to this Veritied Complaint are true and correct copies of
what they purport to be.
| fo
Signed under the pains and penalties of perjury this Le Z __ day of June, 2020,

iWO DIAMOND CAPITAL CORP.
>
By: (ff Melee
Print Name: Michaef P. Kot, |
lts President

  
 

 

16
